

Exhibit 10.1
MODIFICATION AGREEMENT
This Modification Agreement (this “Agreement”) is made as of January 17, 2020 ,
by and among KBSGI OFFICES AT GREENHOUSE, LLC, a Delaware limited liability
company (“Greenhouse Borrower”), KBSGI VON KARMAN TECH, LLC, a Delaware limited
liability company (“Von Karman Borrower”), KBSGI 213 WEST INSTITUTE PLACE, LLC,
a Delaware limited liability company (“Institute Borrower,” and, together with
Greenhouse Borrower and Von Karman Borrower, individually, collectively, jointly
and severally, “Borrower”), the lenders from time to time party to the Loan
Agreement (as hereinafter defined) (each a “Lender” and collectively the
“Lenders”), and JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent for the Lenders (in such capacity, “Administrative Agent”).
Factual Background
A.Pursuant to that certain Amended and Restated Term Loan and Security Agreement
dated as of November 9, 2017, among Borrower, Lenders, and Administrative Agent
(the “Loan Agreement”), Lenders agreed to provide a loan (the “Loan”) to
Borrower. Capitalized terms used herein without definition have the meanings
ascribed to them in the Loan Agreement.
B.The Loan is evidenced by that certain Promissory Note made payable to JPMorgan
Chase Bank, N.A., as sole Lender, in the stated principal amount of Seventy-Two
Million Eight Hundred Thousand and No/100 Dollars ($72,800,000.00) (the “Note”).
C.The Note is secured by, among other things, (i) the Greenhouse Deed of Trust,
which encumbers the Greenhouse Property and the Greenhouse Improvements, (ii)
the Von Karman Deed of Trust, which encumbers the Von Karman Property and the
Von Karman Improvements, and (iii) the Institute Mortgage, which encumbers the
Institute Property and the Institute Improvements.
D.KBSGI REIT Properties, LLC, a Delaware limited liability company
(“Guarantor”), guaranteed certain of Borrower’s obligations to Administrative
Agent and Lenders in connection with the Loan pursuant to that certain Amended
and Restated Guaranty, dated as of November 9, 2017, executed by Guarantor in
favor of Administrative Agent, for the benefit of the Lenders (as amended,
restated or otherwise modified, the “Guaranty”).
E.In connection with the Loan, Borrower and Guarantor executed an Amended and
Restated Environmental Indemnity Agreement (as amended, restated, renewed or
otherwise modified from time to time, the “Environmental Indemnity”) dated as of
November 9, 2017, in favor of Administrative Agent, for the benefit of the
Lenders. The Environmental Indemnity is a Loan Document, as defined below.
F.As used herein, the term “Loan Documents” means the Loan Agreement, the Note,
the Greenhouse Deed of Trust, the Von Karman Deed of Trust, the Institute
Mortgage, the Guaranty, the Environmental Indemnity and any other documents
executed in connection with


1



--------------------------------------------------------------------------------



the Loan, including those which evidence, guarantee, secure or modify the Loan,
as any or all of them may have been amended to date. This Agreement is a Loan
Document.
G.As of the date hereof but prior to payment of the Von Karman Release Price (as
defined below), the outstanding principal balance of the Loan is $72,800,000.00
(which is comprised of $48,533,333.00 of Term Loans, and $24,266,667.00 of
Revolving Loans).
H.Borrower has requested, and Administrative Agent and Lenders have agreed, (i)
to reconvey the Von Karman Deed of Trust on the terms and conditions set forth
herein, and (ii) otherwise modify the Loan as provided herein.
I.Borrower, Administrative Agent and the Lenders now wish to modify the Loan as
set forth below.
Agreement
Therefore, Borrower, Administrative Agent and the Lenders agree as follows:
1.Recitals. The recitals set forth above in the Factual Background are true,
accurate and correct.
2.Reaffirmation of Loan. Borrower reaffirms all of its obligations under the
Loan Documents, and Borrower acknowledges that it has no claims, offsets or
defenses with respect to the payment of sums due under the Notes or any other
Loan Document.
3.Modification of Loan Documents. The Loan Documents are hereby amended as
follows:
(a)Definitions. The following definitions set forth in Section 1.01 of the Loan
Agreement are hereby amended and restated in their entirety, or, if such
definitions are not set forth in Section 1.01 of the Loan Agreement, the
following definitions are hereby inserted alphabetically into Section 1.01 of
the Loan Agreement, as the case may be:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


2



--------------------------------------------------------------------------------



(b)Reconveyance of Von Karman Deed of Trust.
(i)Borrower, Administrative Agent and Lenders agree that, in lieu of the amount
otherwise payable pursuant to Section 10.23(h), Borrower shall make a principal
payment to Administrative Agent in the amount of $13,650,000.00 (the “Von Karman
Release Price”) in connection with, and as a condition precedent to, the release
of the Von Karman Property.
(ii)Notwithstanding anything to the contrary set forth in Section 10.23 of the
Loan Agreement, after giving effect to the release of the Von Karman Property,
the term “Borrowing Base Amount” shall remain an amount equal to the least of
(A) 65% of the “as is” Appraised Value of the Properties then remaining as
collateral for the Loan (which Appraised Value shall be determined, in the case
of any release of less than all of any Property pursuant to Section 10.23, based
on a new Appraisal of the portion of such Property that remains encumbered by
the applicable Deed of Trust after giving effect to the requested partial
release), 65% of the cost basis of each Property then remaining as collateral
for the Loan, and (C) the maximum amount of the Loan that, had such amount of
the Loan been outstanding each day during the prior twelve (12) month testing
period immediately preceding and through the date of measurement, would not have
caused the Debt Service Coverage Ratio to be less than 1.25 to 1.0.
(iii)Borrower acknowledges that, except as otherwise expressly provided in this
Agreement with respect to the release of the Von Karman Property, all terms and
conditions, including all required conditions precedent to the release of a
Property, set forth in Section 10.23 of the Loan Agreement shall remain in full
force and effect with respect to the release of any Property other than the Von
Karman Property.
(iv)In the event that Borrower fails to effectuate the release of the Von Karman
Property in accordance with this Agreement and Section 10.23 of the Loan
Agreement within thirty (30) days after the date hereof, Sections 3(b)(i)-(iii)
above shall be null and void and the requirements of Section 10.23 of the Loan
Agreement shall remain in full force and effect with respect to any subsequent
release of the Von Karman Property and the release of any other Property.
(c)Acknowledgement Regarding Any Supported QFCs. The following is hereby
inserted into the Loan Agreement as a new Section 11.14:
“11.14 Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below


3



--------------------------------------------------------------------------------



applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.”
(d)Secured Obligations. Each Deed of Trust is modified to secure payment and
performance of the Loan, as amended to date, in addition to all other “Secured
Obligations” as therein defined.
4.Conditions Precedent. Before this Agreement becomes effective and any party
becomes obligated under it, all of the following conditions shall have been
satisfied at Borrower’s sole cost and expense in a manner acceptable to
Administrative Agent and the Lenders, in the exercise of their reasonable
judgment:
(a)Administrative Agent and the Lenders shall have received fully executed and,
where appropriate, acknowledged originals of this Agreement, and any other
documents and agreements which Administrative Agent and the Lenders may
reasonably require or request in accordance with this Agreement or the other
Loan Documents, in form and substance reasonably satisfactory to Administrative
Agent, which documents and agreements shall include, without limitation, the
Consent and Reaffirmation of Guaranty attached hereto executed by Guarantor;
(b)Administrative Agent shall have received reimbursement, in immediately
available funds, of all costs and expenses incurred by Administrative Agent in
connection with this Agreement, (if required) including charges for title
insurance (including endorsements), recording, filing and escrow charges, fees
for appraisal, architectural and engineering review, construction services and
environmental services, mortgage taxes, and reasonable legal fees and expenses
of Administrative Agent’s counsel.


4



--------------------------------------------------------------------------------



5.Borrower’s Representations and Warranties. Borrower represents and warrants to
Administrative Agent and the Lenders as follows:
(a)Loan Documents. All representations and warranties made and given by Borrower
in the Loan Documents are true, accurate and correct in all material respects,
subject to any changes in circumstances arising from actions or events occurring
after the date of this Agreement that do not otherwise constitute a Default
hereunder or under any of the Loan Documents (including, without limitation,
execution of new Leases and contracts that are not prohibited by the terms of
this Agreement or any other Loan Documents), and (ii) such matters, if any, as
have been previously disclosed to Administrative Agent in writing.
(b)No Default. No Default or Unmatured Default has occurred and is continuing.
(c)Borrowing Entity. There have been no changes in the formation
documents of any Borrower since the inception of the Loan that would violate any
restrictions set forth in the Loan Documents.
6.Incorporation. This Agreement shall form a part of each Loan Document, and all
references to a given Loan Document shall mean that document as hereby modified.
7.No Prejudice; Reservation of Rights. This Agreement shall not prejudice any
rights or remedies of Administrative Agent nor any Lender under the Loan
Documents. Administrative Agent and the Lenders reserve, without limitation, all
rights which it has against any indemnitor, guarantor, or endorser of the Notes.
8.No Impairment. Except as specifically hereby amended, the Loan Documents shall
each remain unaffected by this Agreement and all such documents shall remain in
full force and effect. Nothing in this Agreement shall impair the lien of any
Deed of Trust.
9.Purpose and Effect of Administrative Agent’s and/or Lenders Approval.
Administrative Agent and/or any Lender’s approval of any matter in connection
with the Loan shall be for the sole purpose of protecting Administrative Agent’s
and such Lender’s security and rights. No such approval shall result in a waiver
of any default of Borrower. In no event shall Administrative Agent and/or any
Lender’s approval be a representation of any kind with regard to the matter
being approved.
10.Disclosure to Title Company. Administrative Agent and/or any Lender may, upon
no less than three (3) Business Days’ notice to Borrower, disclose to any title
insurance company which insures any interest of Administrative Agent under any
Deed of Trust (whether as primary insurer, coinsurer or reinsurer) any
information, data or material in Administrative Agent’s and/or any Lender’s
possession relating to Borrower, the Loan, or the Property.
11.Reversal of Payments. If Administrative Agent receives any payments which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be paid to a trustee, debtor-in-possession, receiver or any other
party under any bankruptcy law, common law, equitable cause or otherwise, then,
to such extent, the obligations or part thereof
5



--------------------------------------------------------------------------------



intended to be satisfied by such payments or proceeds shall be reversed and
continue as if such payments or proceeds had not been received by Administrative
Agent.
12.Integration. The Loan Documents, including this Agreement: (a) integrate all
the terms and conditions mentioned in or incidental to the Loan Documents; (b)
supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties. If there is any conflict between the terms, conditions
and provisions of this Agreement and those of any other agreement or instrument,
including any of the other Loan Documents, the terms, conditions and provisions
of this Agreement shall prevail.
13.Miscellaneous. This Agreement and any attached consents or exhibits requiring
signatures may be executed in counterparts, and all counterparts shall
constitute but one and the same document. If any court of competent jurisdiction
determines any provision of this Agreement or any of the other Loan Documents to
be invalid, illegal or unenforceable, that portion shall be deemed severed from
the rest, which shall remain in full force and effect as though the invalid,
illegal or unenforceable portion had never been a part of the Loan Documents.
This Agreement shall be governed by the laws of the State of California, without
regard to the choice of law rules of that State. As used here, the word
“include(s)” means “includes(s), without limitation,” and the word “including”
means “including, but not limited to.”
14.Limitation on Liability. Notwithstanding the foregoing or anything to the
contrary herein, under no circumstances shall Administrative Agent and Lenders
have any recourse against, nor shall there be any personal liability to, the
members of any Borrower, or to any shareholders, members or partners (direct or
indirect, except for the Guarantor under the Guaranty) for any obligations of
Borrower hereunder. For purposes of clarification, in no event shall the above
language limit, reduce or otherwise affect any Borrower’s liability or
obligations under this Agreement, the Loan Documents, Guarantor’s liability or
obligations under the Guaranty or Administrative Agent’s and Lenders’ right to
exercise any rights or remedies against any collateral securing the Loan.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
[Signatures appear on following page.]
6




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date of first above written.

BORROWER:KBSGI OFFICES AT GREENHOUSE, LLC,
a Delaware limited liability companyBy:KBSGI REIT Acquisition IV, LLC,
a Delaware limited liability company,
its sole memberBy:KBSGI REIT Properties, LLC,
a Delaware limited liability company,
its sole memberBy:KBS Growth & Income Limited Partnership,
a Delaware limited partnership,
its sole memberBy:KBS Growth & Income REIT, Inc.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.,
Chief Executive Officer

[SIGNATURES CONTINUE ON NEXT PAGE]


S-1



--------------------------------------------------------------------------------




BORROWER CONTINUED:KBSGI VON KARMAN TECH, LLC,
a Delaware limited liability companyBy:KBSGI REIT Acquisition I, LLC,
a Delaware limited liability company,
its sole memberBy:KBSGI REIT Properties, LLC,
a Delaware limited liability company,
its sole memberBy:KBS Growth & Income Limited Partnership,
a Delaware limited partnership,
its sole memberBy:KBS Growth & Income REIT, Inc.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.,
Chief Executive Officer

[SIGNATURES CONTINUE ON NEXT PAGE]


S-2



--------------------------------------------------------------------------------




BORROWER CONTINUED:KBSGI 213 WEST INSTITUTE PLACE, LLC,
a Delaware limited liability companyBy:KBSGI REIT Acquisition V, LLC,
a Delaware limited liability company,
its sole memberBy:KBSGI REIT Properties, LLC,
a Delaware limited liability company,
its sole memberBy:KBS Growth & Income Limited Partnership,
a Delaware limited partnership,
its sole memberBy:KBS Growth & Income REIT, Inc.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.,
Chief Executive Officer

[SIGNATURES CONTINUE ON NEXT PAGE]


S-3



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDER:
JPMORGAN CHASE BANK, N.A.,
a national banking association,
as Administrative Agent and a Lender
By: /s/ Elizabeth Johnson
Name: Elizabeth Johnson
Title: Executive Director
S-4




--------------------------------------------------------------------------------




GUARANTOR:By:KBSGI REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole memberBy:KBS GROWTH & INCOME LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole memberBy:KBS GROWTH & INCOME REIT, INC.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.,
Chief Executive Officer



Guarantor Consent

